COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Darla Marie Sheffield v. The State of Texas

Appellate case number:    01-12-00209-CR

Trial court case number: 11CR0361

Trial court:              122nd District Court of Galveston County

Date motion filed:        November 18, 2013

Party filing motion:      Darla Marie Sheffield

       It is ordered that the motion for rehearing is    DENIED      GRANTED.


Judge’s signature: /s/Harvey Brown______________________________
                       Acting Individually  Acting for the Court

Panel consists of: Justices Jennings, Sharp, and Brown


Date: December 12, 2013